DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Teshima et al.	(US 20070007834) discloses a motor (title) comprising: a stationary portion (62); a rotating portion (3) including a shaft (33) that rotates about a central axis extending vertically; and a bearing portion (sleeve 22) that rotatably supports the shaft with respect to the stationary portion (para 36); wherein the stationary portion includes: a cylindrical bearing housing (222, paras 38-40) that holds the bearing portion; and a stator (23) radially outward of the bearing housing, and a circuit board (25) above the stator and including an insertion hole to permit insertion of the bearing housing (222); the stator includes: a stator core (231) including an annular core back and a plurality of teeth (233) extending radially outward from the core back and in a circumferential direction; an insulator covering at least a portion of the stator . 
However, neither Teshima et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a through-hole in the circuit board to protrude above the circuit board, and connected to the circuit board by a solder portion covered with a coating layer; the insulator includes: a base portion covering at least a portion of an upper portion of the stator core; and a wall portion protruding upward from the base portion, radially outward of the bearing housing, and contacting a radially inner surface of the circuit board at the insertion hole; the wall portion opposes the solder portion in a radial direction; a width in a circumferential direction of the wall portion is larger than a width in a circumferential direction of the solder portion; and an upper end of the wall portion is positioned axially above an upper surface of the circuit board”. 
	 Claims 2-12 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834